Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17 (which depends on claim 16), (18+19), 20, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 16, 17, 18, and 1 respectively of U.S. Patent No. 11,200,441. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claims 19 and 16 require the additional elements (See the highlighted elements shown in the table below) not required by representative application claims 1 and 17 respectively. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application claims 1 and 17 which recite the open-ended transitional phrase "comprising", do not preclude the additional elements recited by representative patent claims 19 and 16 respectively, and
Whereby the elements of representative application claims 1 and 17 are fully
anticipated by representative patent claims 19 and 16 respectively, and anticipation
is "the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967),
also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,441. The conflicting claims are not identical because representative patent claim 1 defines a computer program comprising caret tracking logic embodied on a non-transitory computer-readable medium, while representative application claim 24 defines a system corresponding to the program claim. However, the conflicting claims are not
patentably distinct from each other because, given the considerable level of skill in the art of
extracting blinking caret candidates, one skilled in the art would have found it obvious to make and use an apparatus/system for performing the functions defined by representative patent claim 1.


Application No. 17/500,301
US Patent No. 11,200,441
Claim 1. A computer-implemented method for performing caret tracking for robotic process automation (RPA), comprising:
Claim 19. A computer-implemented method for performing caret tracking for robotic process automation (RPA), comprising:
analyzing one or more regions where a current screenshot frame differs from a
previous screenshot frame, by an RPA robot, the current screenshot frame and the
previous screenshot frame comprising an entire screen of a display or a portion thereof,
analyzing one or more regions where a current screenshot frame differs from a previous screenshot frame, by an RPA robot, the current screenshot frame and the previous screenshot frame comprising an entire screen of a display or a portion thereof;
identifying one or more caret candidates based on the analysis, by the RPA robot;
identifying one or more caret candidates based on the analysis, by the RPA robot; 
performing validation to identify that a caret candidate of the one or more caret
candidates is blinking, by the RPA robot;
performing validation to identify that a caret candidate of the one or more caret candidates is blinking, by the RPA robot; 
identifying a location of a caret based on the validation, by the RPA robot; and
identifying a location of a caret based on the validation, by the RPA robot; and
setting a graphical element in the current screenshot frame with the location of
the caret as an active element, by the RPA robot.
setting a graphical element in the current screenshot frame with the location of the caret as an active element, by the RPA robot, 

 wherein the validation further comprises: storing a position and size of a validated member and a time stamp associated with the current screenshot frame as validated member shape data, by the RPA robot, comparing the validated member shape data to a confirmation queue by determining whether the validated member blinks at a frequency within a tolerance, by the RPA robot, determining that the caret has moved to a new location in the current screenshot frame based on the member shape data of the caret and the frequency at which the caret blinks, by the RPA robot, saving the validated member as the caret, by the RPA robot, and determining a graphical element that includes coordinates of the caret, by the RPA robot.
Claim 17 (which depends from claim 16). A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to:
Claim 16.   A computer program embodied on a non-transitory computer-readable medium, the program configured to cause at least one processor to:
identify one or more caret candidates in an image by: determining one or more regions where a current image differs from a
previous image,
analyze one or more regions where a current screenshot frame differs from a previous screenshot frame, the current screenshot frame and the previous screenshot frame comprising an entire screen of a display or a portion thereof; identify one or more caret candidates based on the analysis;
perform validation to identify that a caret candidate of the one or more caret candidates is blinking; identify a location of a caret based on the validation; and set a graphical element in the current image with the location of the caret as an active element.
perform validation to identify that a caret candidate of the one or more caret candidates is blinking; identify a location of a caret based on the validation; and set a graphical element in the current screenshot frame with the location of the caret as an active element,
calculating pixel changes for the one or more regions,
wherein the analysis of the one or more regions where the current screenshot frame differs from the previous screenshot frame comprises: calculating pixel changes for the one or more regions,
projecting the calculated pixel changes to a binary matrix for each of
the one or more regions, and
projecting the calculated pixel changes to a binary matrix for each of the one or more regions, and
for each binary matrix, extracting blinking caret candidates and joining
members in the binary matrix.
for each binary matrix, extracting blinking caret region candidates and joining members in the binary matrix, wherein the members are connected shapes present in the binary matrix.



Notice re prior art available under both pre-AIA  and AIA 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
6. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1 and 11 are are rejected under 35 U.S.C. 103 as being unpatentable over
Ramamurthy, et al. (US 2019/0324781 Al).
9. 	With regard to claim 1, a Ramamurthy, et al. (hereinafter “ Ramamurthy”) discloses a computer-implemented method for performing caret tracking for location of the caret as an active element, by the 
	 With regard to claim 11, the computer-implemented method of claim 1, wherein a predetermined number of regions are supported, and when the number of the one or more regions exceeds the number of supported regions, the current screenshot frame is ignored, i.e., discarding any difference (emphasis added by the examiner) which is smaller than 2x2 pixel rectangle, and the caret tracking logic proceeds to a next screenshot frame (See for example, paragraph 0055).
Allowable Subject Matter
10. 	Claims 2-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, claims 1-31 would be allowable if applicant files a Terminal Disclaimer and/or an amendment.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665